DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 06/15/2021.  Claims 1-13 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 06/15/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17-19 of U.S. Patent No. 11,070,332. Although the claims at issue are not identical, they are not patentably distinct from each other because of the below rationales.

Instant Application Claim 1 Claims
‘332 Patent Claim 1 Claims
A method, comprising:
A method, comprising:
a first terminal receiving, on a radio link of a cellular network, at least one uplink pilot signal transmitted by at least one second terminal, and
receiving, by a first terminal, on a radio link of a cellular network, at least one uplink pilot signal transmitted by at least one second terminal;
the first terminal transmitting, on the radio link and to an access node of the cellular network, an uplink report message indicative of at least one property of the at least one uplink pilot signal that was received.
transmitting by the first terminal, on the radio link and to an access node of the cellular network, an uplink report message indicative of at least one property of the received at least one uplink pilot signal




Rationales:
From the above claim comparison, one can see that claim 1 of the ‘332 patent anticipates all of the claimed limitations as recited in claim 1 of the instant application and in that the claims are overlapped in scope.  There are differences between the claims depicted in bolded words and the strike-through words.  The difference depicted in the bolded words appears to be a verbiage or different arrangement of words in a sentence but meaning is the same.  Such difference is obvious to those skilled in the art of claim drafting to do so to seek a well-rounded protection.  In addition, the difference depicted in the strike-though words appears to be broadening claim by omitting limitation.  Nevertheless,   it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.

Instant Application Claim 6 Claims
‘332 Patent Claim 17 Claims 
A method, comprising:
A method, comprising:
an access node of a cellular network receiving, on a radio link of the cellular network and from a first terminal, an uplink report message indicative of at least one property of at least one uplink pilot signal received by the first terminal, the at least one uplink pilot signal being transmitted by at least one second terminal.
receiving, by an access node of a cellular network, on a radio link of the cellular network and from a first terminal, an uplink report message indicative of at least one property of at least one uplink pilot signal received by the first terminal, the at least one uplink pilot signal being transmitted by at least one second terminal

.


Rationales:
From the above claim comparison, one can see that claim 17 of the ‘332 patent anticipates all of the claimed limitations as recited in claim 6 of the instant application and in that the claims are overlapped in scope.  There are differences between the claims depicted in bolded words and the strike-through words.  The difference depicted in the bolded words appears to be a verbiage or different arrangement of words in a sentence but meaning is the same.  Such difference is obvious to those skilled in the art of claim drafting to do so to seek a well-rounded protection.  In addition, the difference depicted in the strike-though words appears to be broadening claim by omitting limitation.  Nevertheless,   it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.



Instant Application Claim 12 Claims
‘332 Patent Claim 18 Claims
A terminal attachable to a cellular network, comprising:
A terminal configured to be attached to a cellular network, comprising:
an interface configured to transceive on a radio link of the cellular network, and
an interface configured to transceive on a radio link of the cellular network,
at least one processor configured to receive, via the interface, at least one uplink pilot signal transmitted by at least one further terminal, wherein the at least one processor is further configured to transmit, via the interface and to an access node of the cellular network, an uplink report message indicative of at least one property of the at least one uplink pilot signal that was received.
at least one processor configured to receive, via the interface, at least one uplink pilot signal transmitted by at least one further terminal, wherein the at least one processor is further configured to transmit, via the interface and to an access node of the cellular network, an uplink report message indicative of at least one property of the received at least one uplink pilot signal

.



Rationales:
From the above claim comparison, one can see that claim 18 of the ‘332 patent anticipates all of the claimed limitations as recited in claim 12 of the instant application and in that the claims are overlapped in scope.  There are differences between the claims depicted in bolded words and the strike-through words.  The difference depicted in the bolded words appears to be a verbiage or different arrangement of words in a sentence but meaning is the same.  Such difference is obvious to those skilled in the art of claim drafting to do so to seek a well-rounded protection.  In addition, the difference depicted in the strike-though words appears to be broadening claim by omitting limitation.  Nevertheless,   it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.

Instant Application Claim 13 Claims
‘332 Patent Claim 18 Claims 
An access node of a cellular network, comprising:
An access node of a cellular network, comprising:
an interface configured to transceive on a radio link of the cellular network, and
an interface configured to transceive on a radio link of the cellular network,
at least one processor configured to receive, via the interface and from a first terminal, an uplink report message indicative of at least one property of at least one uplink pilot signal received by the first terminal, the at least one uplink pilot signal being transmitted by at least one second terminal.
at least one processor configured to receive, via the interface and from a first terminal, an uplink report message indicative of at least one property of at least one uplink pilot signal received by the first terminal, the at least one uplink pilot signal being transmitted by at least one second terminal

.


Rationales:
From the above claim comparison, one can see that claim 19 of the ‘332 patent anticipates all of the claimed limitations as recited in claim 13 of the instant application and in that the claims are overlapped in scope.  There are differences between the claims depicted in bolded words and the strike-through words.  The difference depicted in the bolded words appears to be a verbiage or different arrangement of words in a sentence but meaning is the same.  Such difference is obvious to those skilled in the art of claim drafting to do so to seek a well-rounded protection.  In addition, the difference depicted in the strike-though words appears to be broadening claim by omitting limitation.  Nevertheless,   it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.

Claims 2-5 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 11,070,332 in view of You et al. (US 2017/0288897) (hereinafter “You”). 
As per claim 2, it appears that claim 1 of the ‘332 patent fails to further explicitly disclose the claim limitation of “wherein the at least one uplink pilot signal comprises multiple pilot signals, and wherein the uplink report message comprises an average of the at least one property of the multiple pilot signals.”  However, such limitation lacks thereof from claim 1 of the ‘332 patent is well-known and taught by You.
In an analogous art in the same field of endeavor, You teaches method and apparatus for performing measurement for positioning comprising, among other things, the limitation of wherein the at least one uplink pilot signal (UL reference signal) comprises multiple pilot signals (SRSs or DMRs) (para [0007]: “UE receives UL signals (e.g., sounding reference signals (SRSs) or demodulation reference signals (DM RSs) transmitted by neighbor UEs”), and wherein the uplink report message (information about a metric value measured based on the uplink reference signal) comprises an average (difference) of the at least one property of the multiple pilot signals (uplink reference signal) (para [0014]: “the information about the measure metric value may include at least a difference between a transmission timing for a serving cell of the measurement UE and a timing at which the measurement UE receives the uplink reference signal … reception power of the uplink reference signal transmitted by the reference signal transmitted by the difference signal transmission UE and received by the measurement UE.”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement You’s teaching into claim 1 of the ‘332 patent to arrive the claimed invention. A motivation for doing so would be to provide accurate identification of the location of a UE to efficiently and/or accurately provide a communication service to the UE (You, para [0005]).
As per claim 3, it appears that claim 1 of the ‘332 patent fails to further explicitly disclose the claim limitation of “wherein the at least one second terminal comprises multiple second terminals, and wherein the average is determined for the at least one property of the multiple pilot signals received from the multiple second terminals.”  However, such limitation lacks thereof from claim 1 of the ‘332 patent is well-known and taught by You.
In an analogous art in the same field of endeavor, You teaches method and apparatus for performing measurement for positioning comprising, among other things, the limitation of wherein the at least one second terminal (S_UEs or target UE) comprises multiple second terminals (S_UEs) (FIG. 12 and para [0142]: “a target UE may receive UL signals transmitted by neighbor S_UEs”), and wherein the average (difference) is determined for the at least one property of the multiple pilot signals (UL reference signals; SRSs or DM RSs) received from the multiple second terminals (S_UEs) (FIG. 12 and para [0142]: "obtain specific information about the UL signals transmitted by the respective S_UEs (e.g. a difference between a specific timing and a UL signal reception timing and/or a reception power of a UL signal)".  In addition, para [0014]: “the information about the measure metric value may include at least a difference between a transmission timing for a serving cell of the measurement UE and a timing at which the measurement UE receives the uplink reference signal … reception power of the uplink reference signal transmitted by the reference signal transmitted by the difference signal transmission UE and received by the measurement UE.”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement You’s teaching into claim 1 of the ‘332 patent to arrive the claimed invention. A motivation for doing so would be to provide accurate identification of the location of a UE to efficiently and/or accurately provide a communication service to the UE (You, para [0005]).
As per claim 4, it appears that claim 1 of the ‘332 patent fails to further explicitly disclose the claim limitation of “wherein the uplink report message is for channel sensing performed by the access node.”  However, such limitation lacks thereof from claim 1 of the ‘332 patent is well-known and taught by You.
In an analogous art in the same field of endeavor, You teaches method and apparatus for performing measurement for positioning comprising, among other things, the limitation of wherein the uplink report message (information about a metric value measured based on the uplink reference signal) is for channel sensing (transmission timing for a serving cell) performed by the access node (eNB) (para [0014]: “the information about the measure metric value may include at least a difference between a transmission timing for a serving cell of the measurement UE and a timing at which the measurement UE receives the uplink reference signal … reception power of the uplink reference signal transmitted by the reference signal transmitted by the difference signal transmission UE and received by the measurement UE.”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement You’s teaching into claim 1 of the ‘332 patent to arrive the claimed invention. A motivation for doing so would be to provide accurate identification of the location of a UE to efficiently and/or accurately provide a communication service to the UE (You, para [0005]).
As per claim 5, it appears that claim 1 of the ‘332 patent fails to further explicitly disclose the claim limitation of “wherein the uplink report message is indicative of an average signal amplitude on the radio link.”  However, such limitation lacks thereof from claim 1 of the ‘332 patent is well-known and taught by You.
In an analogous art in the same field of endeavor, You teaches method and apparatus for performing measurement for positioning comprising, among other things, the limitation of wherein the uplink report message (information about a metric value measured based on the uplink reference signal) is indicative of an average (difference) signal amplitude on the radio link (para [0014]: “the information about the measured metric value may include at least a difference between a transmission timing for a serving cell of the measurement UE and a timing at which the measurement UE receives the uplink reference signal, a difference between a reception timing for the serving cell of the measurement UE and the timing at which the measurement UE receives the uplink reference signal, a difference between a transmission or reception timing of a serving base station of the measurement UE and a timing at which the uplink reference signal is transmitted by or received from the reference signal transmission UE, a difference between a reference timing configured by the serving base station of the measurement UE and the timing at which the uplink reference signal is received from the reference signal transmission UE, a difference between a reception timing of the uplink signal transmitted by the reference UE and the timing at which the uplink reference signal is received from the reference signal transmission UE, or a reception power of the uplink reference signal transmitted by the reference signal transmission UE and received by the measurement UE.”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement You’s teaching into claim 1 of the ‘332 patent to arrive the claimed invention. A motivation for doing so would be to provide accurate identification of the location of a UE to efficiently and/or accurately provide a communication service to the UE (You, para [0005]).
As per claim 7, it appears that claim 17 of the ‘332 patent fails to further explicitly disclose the claim limitation of “performing channel sensing based on the uplink report message, to mitigate inter-cell interference.”  However, such limitation lacks thereof from claim 17 of the ‘332 patent is well-known and taught by You.
In an analogous art in the same field of endeavor, You teaches method and apparatus for performing measurement for positioning comprising, among other things, the limitation performing channel sensing (transmission timing for a serving cell) based on the uplink report message (information about a metric value measured based on the uplink reference signal) (para [0014]: “the information about the measure metric value may include at least a difference between a transmission timing for a serving cell of the measurement UE and a timing at which the measurement UE receives the uplink reference signal … reception power of the uplink reference signal transmitted by the reference signal transmitted by the difference signal transmission UE and received by the measurement UE.”), to mitigate inter-cell interference (para [0091], inter-cell interference coordination is also a purpose of positioning reference signal of the instant invention).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement You’s teaching into claim 17 of the ‘332 patent to arrive the claimed invention. A motivation for doing so would be to provide accurate identification of the location of a UE to efficiently and/or accurately provide a communication service to the UE (You, para [0005]).
As per claim 8, it appears that claim 17 of the ‘332 patent fails to further explicitly disclose the claim limitation of “wherein the at least one uplink pilot signal comprises multiple pilot signals, and wherein the uplink report message comprises an average of the at least one property of the multiple pilot signals.”  However, such limitation lacks thereof from claim 17 of the ‘332 patent is well-known and taught by You.
In an analogous art in the same field of endeavor, You teaches method and apparatus for performing measurement for positioning comprising, among other things, the limitation wherein the at least one uplink pilot signal (uplink reference signal) comprises multiple pilot signals (SRSs or DM RSs) (para [0007]: “UE receives UL signals (e.g., sounding reference signals (SRSs) or demodulation reference signals (DM RSs) transmitted by neighbor UEs”), and wherein the uplink report message (information about a metric value measured based on the uplink reference signal) comprises an average (difference) of the at least one property of the multiple pilot signals (SRSs or DM RSs) (para [0014]: “the information about the measured metric value may include at least a difference between a transmission timing for a serving cell of the measurement UE and a timing at which the measurement UE receives the uplink reference signal, a difference between a reception timing for the serving cell of the measurement UE and the timing at which the measurement UE receives the uplink reference signal, a difference between a transmission or reception timing of a serving base station of the measurement UE and a timing at which the uplink reference signal is transmitted by or received from the reference signal transmission UE, a difference between a reference timing configured by the serving base station of the measurement UE and the timing at which the uplink reference signal is received from the reference signal transmission UE, a difference between a reception timing of the uplink signal transmitted by the reference UE and the timing at which the uplink reference signal is received from the reference signal transmission UE, or a reception power of the uplink reference signal transmitted by the reference signal transmission UE and received by the measurement UE.”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement You’s teaching into claim 17 of the ‘332 patent to arrive the claimed invention. A motivation for doing so would be to provide accurate identification of the location of a UE to efficiently and/or accurately provide a communication service to the UE (You, para [0005]).
As per claim 9, it appears that claim 17 of the ‘332 patent fails to further explicitly disclose the claim limitation of “wherein the at least one second terminal comprises multiple second terminals, and wherein the average is determined for the at least one property of the multiple pilot signals received from the multiple second terminals.”  However, such limitation lacks thereof from claim 17 of the ‘332 patent is well-known and taught by You.
In an analogous art in the same field of endeavor, You teaches method and apparatus for performing measurement for positioning comprising, among other things, the limitation wherein the at least one second terminal comprises multiple second terminals (S_UEs), and wherein the average (difference) is determined for the at least one property (metric value(s)) of the multiple pilot signals (uplink reference signals; SRSs or DM RSs) received from the multiple second terminals (S_UEs) (FIG. 12 and para [0142]: "obtain specific information about the UL signals transmitted by the respective S_UEs (e.g. a difference between a specific timing and a UL signal reception timing and/or a reception power of a UL signal)".  In addition, para [0014]: “the information about the measure metric value may include at least a difference between a transmission timing for a serving cell of the measurement UE and a timing at which the measurement UE receives the uplink reference signal … reception power of the uplink reference signal transmitted by the reference signal transmitted by the difference signal transmission UE and received by the measurement UE.”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement You’s teaching into claim 17 of the ‘332 patent to arrive the claimed invention. A motivation for doing so would be to provide accurate identification of the location of a UE to efficiently and/or accurately provide a communication service to the UE (You, para [0005]).
As per claim 10, it appears that claim 17 of the ‘332 patent fails to further explicitly disclose the claim limitation of “herein the uplink report message is for channel sensing performed by the access node.”  However, such limitation lacks thereof from claim 17 of the ‘332 patent is well-known and taught by You.
In an analogous art in the same field of endeavor, You teaches method and apparatus for performing measurement for positioning comprising, among other things, the limitation wherein the uplink report message is for channel sensing performed by the access node (eNB) (para [0014]: “the information about the measure metric value may include at least a difference between a transmission timing for a serving cell of the measurement UE and a timing at which the measurement UE receives the uplink reference signal … reception power of the uplink reference signal transmitted by the reference signal transmitted by the difference signal transmission UE and received by the measurement UE.”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement You’s teaching into claim 17 of the ‘332 patent to arrive the claimed invention. A motivation for doing so would be to provide accurate identification of the location of a UE to efficiently and/or accurately provide a communication service to the UE (You, para [0005]).
As per claim 11, it appears that claim 17 of the ‘332 patent fails to further explicitly disclose the claim limitation of “wherein the uplink report message is indicative of an average signal amplitude on the radio link.”  However, such limitation lacks thereof from claim 17 of the ‘332 patent is well-known and taught by You.
In an analogous art in the same field of endeavor, You teaches method and apparatus for performing measurement for positioning comprising, among other things, the limitation wherein the uplink report message is indicative of an average (difference) signal amplitude on the radio link (para [0014]: “the information about the measured metric value may include at least a difference between a transmission timing for a serving cell of the measurement UE and a timing at which the measurement UE receives the uplink reference signal, a difference between a reception timing for the serving cell of the measurement UE and the timing at which the measurement UE receives the uplink reference signal, a difference between a transmission or reception timing of a serving base station of the measurement UE and a timing at which the uplink reference signal is transmitted by or received from the reference signal transmission UE, a difference between a reference timing configured by the serving base station of the measurement UE and the timing at which the uplink reference signal is received from the reference signal transmission UE, a difference between a reception timing of the uplink signal transmitted by the reference UE and the timing at which the uplink reference signal is received from the reference signal transmission UE, or a reception power of the uplink reference signal transmitted by the reference signal transmission UE and received by the measurement UE.”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement You’s teaching into claim 17 of the ‘332 patent to arrive the claimed invention. A motivation for doing so would be to provide accurate identification of the location of a UE to efficiently and/or accurately provide a communication service to the UE (You, para [0005]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by You et al (US 2017/0288897) (hereinafter “You”).
Regarding claim 1, in accordance with You reference entirety, You teaches a method (Figs. 10-12 and related description begins in [0007] and thereinafter, in that it describes the technical solutions You seeks to solve the shortfalls of the existing art in that a UE receives UL signals (e.g., sounding reference signals (SRSs) or demodulation reference signals (DM RSs)) transmitted by neighbor UEs and uses the UL signals for location measurement), comprising: 
receiving, by a first terminal (S_UEs or Target UE), on a radio link of a cellular network (Fig. 12), at least one uplink pilot signal (uplink reference signal) transmitted by at least one second terminal (S_UEs or Target UE) (paras [0007], [0008] or [0115] and thereinafter, it is disclosed a UE receives configuration information about an uplink reference signal for positioning; receiving the uplink reference signal based on the configuration information), 
transmitting by the first terminal (S_UEs or Target UE), on the radio link and to an access node (eNB) of the cellular network (Fig. 12 depicts network having elements including eNB A to eNB C; SMLC; S_UEs, Target UE and radio links between the elements), an uplink report message (information about a metric value measured based on the uplink reference signal) indicative of at least one property (metric value) of the received at least one uplink pilot signal (uplink reference signal) (paras [0008], [0115] and thereinafter, it is also disclosed transmitting information about a metric value measured based on the uplink reference signal.  The metric value is further elaborated in paras [0116] to [0129] to include timing differences described in options (a) to (f).  Or para [0017] and thereinafter, it is disclosed in verbatim the “measurement UE may report the obtained metric value(s) to an eNB connected thereto (e.g. an eNB operating/controlling a Pcell) (hereinafter, a serving eNB).”  Or FIG. 11 and para [0147]: "As illustrated in FIG. 11, neighbor S_UEs may receive an SRS transmitted by a target UE and obtain specific metric values using the UL signal transmitted by the target UE. The S_UEs may report obtained information to eNBs connected thereto (e.g. eNBs operating/controlling Pcells of the S_UEs."). 	 
 	Regarding claim 2, addition to features recited in base claim 1 (see rationales discussed above), You also teaches wherein the at least one uplink pilot signal (UL reference signal) comprises multiple pilot signals (SRSs or DMRs) (para [0007]: “UE receives UL signals (e.g., sounding reference signals (SRSs) or demodulation reference signals (DM RSs) transmitted by neighbor UEs”), and wherein the uplink report message (information about a metric value measured based on the uplink reference signal) comprises an average (difference) of the at least one property of the multiple pilot signals (uplink reference signal) (para [0014]: “the information about the measure metric value may include at least a difference between a transmission timing for a serving cell of the measurement UE and a timing at which the measurement UE receives the uplink reference signal … reception power of the uplink reference signal transmitted by the reference signal transmitted by the difference signal transmission UE and received by the measurement UE.”).
 	Regarding claim 3, addition to features recited in base claim 2 (see rationales discussed above), You also teaches wherein the at least one second terminal (S_UEs or target UE) comprises multiple second terminals (S_UEs) (FIG. 12 and para [0142]: “a target UE may receive UL signals transmitted by neighbor S_UEs”), and wherein the average (difference) is determined for the at least one property of the multiple pilot signals (UL reference signals; SRSs or DM RSs) received from the multiple second terminals (S_UEs) (FIG. 12 and para [0142]: "obtain specific information about the UL signals transmitted by the respective S_UEs (e.g. a difference between a specific timing and a UL signal reception timing and/or a reception power of a UL signal)".  In addition, para [0014]: “the information about the measure metric value may include at least a difference between a transmission timing for a serving cell of the measurement UE and a timing at which the measurement UE receives the uplink reference signal … reception power of the uplink reference signal transmitted by the reference signal transmitted by the difference signal transmission UE and received by the measurement UE.”).
	Regarding claim 4, addition to features recited in base claim 1 (see rationales discussed above), You also teaches wherein the uplink report message (information about a metric value measured based on the uplink reference signal) is for channel sensing (transmission timing for a serving cell) performed by the access node (eNB) (para [0014]: “the information about the measure metric value may include at least a difference between a transmission timing for a serving cell of the measurement UE and a timing at which the measurement UE receives the uplink reference signal … reception power of the uplink reference signal transmitted by the reference signal transmitted by the difference signal transmission UE and received by the measurement UE.”).
	Regarding claim 5, addition to features recited in base claim 1 (see rationales discussed above), You also teaches wherein the uplink report message (information about a metric value measured based on the uplink reference signal) is indicative of an average (difference) signal amplitude on the radio link (para [0014]: “the information about the measured metric value may include at least a difference between a transmission timing for a serving cell of the measurement UE and a timing at which the measurement UE receives the uplink reference signal, a difference between a reception timing for the serving cell of the measurement UE and the timing at which the measurement UE receives the uplink reference signal, a difference between a transmission or reception timing of a serving base station of the measurement UE and a timing at which the uplink reference signal is transmitted by or received from the reference signal transmission UE, a difference between a reference timing configured by the serving base station of the measurement UE and the timing at which the uplink reference signal is received from the reference signal transmission UE, a difference between a reception timing of the uplink signal transmitted by the reference UE and the timing at which the uplink reference signal is received from the reference signal transmission UE, or a reception power of the uplink reference signal transmitted by the reference signal transmission UE and received by the measurement UE.”).
	Regarding claim 6, in accordance with You reference entirety, You teaches A method (Figs. 10-12 and related description begins in [0007] and thereinafter, in that it describes the technical solutions You seeks to solve the shortfalls of the existing art in that a UE receives UL signals (e.g., sounding reference signals (SRSs) or demodulation reference signals (DM RSs)) transmitted by neighbor UEs and uses the UL signals for location measurement), comprising: 
an access node (eNB) of a cellular network (Fig. 12 depicts network having elements including eNB A to eNB C; SMLC; S_UEs, Target UE and radio links between the elements) receiving, on a radio link of the cellular network and from a first terminal (S_UEs or Target UE), an uplink report message (information about a metric value measured based on the uplink reference signal) indicative of at least one property (metric value(s)) of at least one uplink pilot signal (uplink reference signal) received by the first terminal (S_UEs or Target UE), the at least one uplink pilot signal (uplink reference signal) being transmitted by at least one second terminal (S_UEs or Target UE) (paras [0008], [0115] and thereinafter, it is also disclosed transmitting information about a metric value measured based on the uplink reference signal.  The metric value is further elaborated in paras [0116] to [0129] to include timing differences described in options (a) to (f).  Or para [0017] and thereinafter, it is disclosed in verbatim the “measurement UE may report the obtained metric value(s) to an eNB connected thereto (e.g. an eNB operating/controlling a Pcell) (hereinafter, a serving eNB).”  Or FIG. 11 and para [0147]: "As illustrated in FIG. 11, neighbor S_UEs may receive an SRS transmitted by a target UE and obtain specific metric values using the UL signal transmitted by the target UE. The S_UEs may report obtained information to eNBs connected thereto (e.g. eNBs operating/controlling Pcells of the S_UEs.")
	Regarding claim 7, addition to features recited in base claim 6 (see rationales discussed above), You also teaches performing channel sensing (transmission timing for a serving cell) based on the uplink report message (information about a metric value measured based on the uplink reference signal) (para [0014]: “the information about the measure metric value may include at least a difference between a transmission timing for a serving cell of the measurement UE and a timing at which the measurement UE receives the uplink reference signal … reception power of the uplink reference signal transmitted by the reference signal transmitted by the difference signal transmission UE and received by the measurement UE.”), to mitigate inter-cell interference (para [0091], inter-cell interference coordination is also a purpose of positioning reference signal of the instant invention).
	Regarding claim 8, addition to features recited in base claim 6 (see rationales discussed above), You also teaches wherein the at least one uplink pilot signal (uplink reference signal) comprises multiple pilot signals (SRSs or DM RSs) (para [0007]: “UE receives UL signals (e.g., sounding reference signals (SRSs) or demodulation reference signals (DM RSs) transmitted by neighbor UEs”), and wherein the uplink report message (information about a metric value measured based on the uplink reference signal) comprises an average (difference) of the at least one property of the multiple pilot signals (SRSs or DM RSs) (para [0014]: “the information about the measured metric value may include at least a difference between a transmission timing for a serving cell of the measurement UE and a timing at which the measurement UE receives the uplink reference signal, a difference between a reception timing for the serving cell of the measurement UE and the timing at which the measurement UE receives the uplink reference signal, a difference between a transmission or reception timing of a serving base station of the measurement UE and a timing at which the uplink reference signal is transmitted by or received from the reference signal transmission UE, a difference between a reference timing configured by the serving base station of the measurement UE and the timing at which the uplink reference signal is received from the reference signal transmission UE, a difference between a reception timing of the uplink signal transmitted by the reference UE and the timing at which the uplink reference signal is received from the reference signal transmission UE, or a reception power of the uplink reference signal transmitted by the reference signal transmission UE and received by the measurement UE.”).
	Regarding claim 9, addition to features recited in base claim 8 (see rationales discussed above), You also teaches wherein the at least one second terminal comprises multiple second terminals (S_UEs), and wherein the average (difference) is determined for the at least one property (metric value(s)) of the multiple pilot signals (uplink reference signals; SRSs or DM RSs) received from the multiple second terminals (S_UEs) (FIG. 12 and para [0142]: "obtain specific information about the UL signals transmitted by the respective S_UEs (e.g. a difference between a specific timing and a UL signal reception timing and/or a reception power of a UL signal)".  In addition, para [0014]: “the information about the measure metric value may include at least a difference between a transmission timing for a serving cell of the measurement UE and a timing at which the measurement UE receives the uplink reference signal … reception power of the uplink reference signal transmitted by the reference signal transmitted by the difference signal transmission UE and received by the measurement UE.”).
	Regarding claim 10, addition to features recited in base claim 6 (see rationales discussed above), You also teaches wherein the uplink report message is for channel sensing performed by the access node (eNB) (para [0014]: “the information about the measure metric value may include at least a difference between a transmission timing for a serving cell of the measurement UE and a timing at which the measurement UE receives the uplink reference signal … reception power of the uplink reference signal transmitted by the reference signal transmitted by the difference signal transmission UE and received by the measurement UE.”).
	Regarding claim 11, addition to features recited in base claim 6 (see rationales discussed above), You also teaches wherein the uplink report message is indicative of an average (difference) signal amplitude on the radio link (para [0014]: “the information about the measured metric value may include at least a difference between a transmission timing for a serving cell of the measurement UE and a timing at which the measurement UE receives the uplink reference signal, a difference between a reception timing for the serving cell of the measurement UE and the timing at which the measurement UE receives the uplink reference signal, a difference between a transmission or reception timing of a serving base station of the measurement UE and a timing at which the uplink reference signal is transmitted by or received from the reference signal transmission UE, a difference between a reference timing configured by the serving base station of the measurement UE and the timing at which the uplink reference signal is received from the reference signal transmission UE, a difference between a reception timing of the uplink signal transmitted by the reference UE and the timing at which the uplink reference signal is received from the reference signal transmission UE, or a reception power of the uplink reference signal transmitted by the reference signal transmission UE and received by the measurement UE.”).
	As per claim 12, the claim call for apparatus (a terminal) having limitation variously and essentially mirrored method steps of method claim 1.  Thus, it is anticipated by You for the same rationales applied to method claim 1.  Moreover, para [0009] and thereinafter, a user equipment for performing the method steps also disclosed as well as detailed elements are depicted in Fig. 13.
	As per claim 13, the claim call for an apparatus (an access node) having limitation variously and essentially mirrored method steps of method claim 6.  Thus, it is anticipated by You for the same rationales applied to method claim 6.  Moreover, para [0013] and thereinafter, a base station for supporting positioning is also disclosed as well as detailed elements are depicted in Fig. 13.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Siomina et al. (US 2012/0327797).
Vanganuru et al. (US 2013/0322277).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        September 22, 2022